Exhibit 10.6

 

Form of Option Award – Ireland

 

ARALEZ PHARMACEUTICALS INC.

2016 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD

Aralez Pharmaceuticals Inc. (the “Company”) has granted you a Nonqualified Stock
Option (the “Option”) under the Aralez Pharmaceuticals Inc. 2016 Long-Term
Incentive Plan (the “Plan”).  The terms of the grant are set forth in the
Nonqualified Stock Option Award Agreement provided to you (the
“Agreement”).  The following provides a summary of the key terms of the Option;
however, you should read the entire Agreement, along with the terms of the Plan,
to fully understand the grant.

 

SUMMARY OF GRANT

 

Grantee:

[        ]

Date of Grant:

[        ]

Vesting Schedule:

[        ]

Exercise Price Per Share:

$[      ]

Total Number of Options Granted:

[         ]

Term/Expiration Date:

[         ]

The above is a summary description of certain provisions of the Agreement and is
not intended to be complete.  In the event any aspect of this summary conflicts
with the terms of the Agreement, the terms of the Agreement shall govern.

 





--------------------------------------------------------------------------------

 

Form of Option Award - Ireland

 

Grantee Acceptance:

 

By signing the acknowledgement below, the Grantee agrees to be bound by the
terms and conditions of the Plan, the Agreement and this Summary of Grant and
accepts the nonqualified stock option grant in accordance with the terms of this
Summary of Grant, the Agreement and the Plan.  The Grantee will accept as
binding, conclusive and final all decisions or interpretations of the
Compensation Committee of the Company’s Board of Directors upon any questions
arising under the Plan, this Summary of Grant or the Agreement. 

 

 

Grantee: 

 

 

Date: 

 





--------------------------------------------------------------------------------

 

Form of Option Award - Ireland

 

ARALEZ PHARMACEUTICALS INC.

2016 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”), dated as of
the Date of Grant set forth on the Summary of Grant (the “Date of Grant”), is
delivered by Aralez Pharmaceuticals Inc. (the “Company”) to the individual whose
name is set forth on the Summary of Grant (the “Grantee”).

RECITALS

A.The Aralez Pharmaceuticals Inc. 2016 Long-Term Incentive Plan (the “Plan”)
provides for the grant of options to purchase common shares of the Company.  The
Company has decided to make a stock option award as an inducement for the
Grantee to promote the best interests of the Company and its stockholders. 

B.The terms and conditions of the Option should be construed and interpreted in
accordance with the terms and conditions of this Agreement and the Plan. The
Plan is administered and interpreted by the Compensation Committee of the Board
of Directors of the Company (the “Board”) (or a subcommittee thereof), or such
other committee of the Board (including, without limitation, the full Board) to
which the Board has delegated power to act under or pursuant to the provisions
of the Plan (the “Committee”). The Committee may delegate authority to one or
more subcommittees as it deems appropriate.  If a subcommittee is appointed, all
references in this Agreement to the “Committee” shall be deemed to refer to the
committee. Capitalized terms that are used but not defined herein shall have the
respective meanings accorded to such terms in the Plan. For purposes of this
Agreement, “Company” shall mean the Company and any of its Subsidiaries where
applicable.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

Grant of Option.  Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
Nonqualified Stock Option (the “Option”) to purchase the number of common shares
of the Company (“Shares”) equal to the Total Number of Options Granted (as set
forth on the Summary of Grant) at an exercise price per Share equal to the
Exercise Price Per Share (as set forth on the Summary of Grant).

Vesting/Exercisability.  The Option shall become vested and exercisable
according to the vesting schedule set forth on the Summary of Grant, provided
that the Grantee continues to be employed by, or provide service to, the Company
from the Date of Grant until the applicable vesting date.

 





--------------------------------------------------------------------------------

 

Form of Option Award - Ireland

 

The vesting of the Option shall be cumulative, but shall not exceed 100% of the
shares subject to the Option granted above.  If the vesting schedule would
produce fractional shares, the portion of the Option that vests shall be rounded
down to the nearest whole share.

Term of Option.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant.  Any
portion of the Option that is not vested and exercisable at the time the Grantee
ceases to be employed by, or provide service to, the Company shall immediately
terminate.

 

 





--------------------------------------------------------------------------------

 

Form of Option Award - Ireland

 

Exercise Procedures

Change in Control.  The provisions of the Plan applicable to a Change in Control
(as described in Section 11 of the Plan) or other corporate transaction, shall
apply to the Option.

Restrictions on Exercise.  Except as the Company may otherwise permit pursuant
to the Plan, only the Grantee may exercise the Option during the Grantee’s
lifetime and, after the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is vested and exercisable pursuant to this Agreement.

Adjustments.  The provisions of the Plan applicable to adjustments (as described
in Section 10 of the Plan) shall apply to the Option.

Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan.  The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and



--------------------------------------------------------------------------------

 

Form of Option Award - Ireland

 

obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the Shares, (iii) changes in capitalization of the
Company and (iv) other requirements of applicable law.  The Committee shall have
the authority to interpret and construe the Option pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

No Employment or Other Rights; No Compensation for Loss.  The grant of the
Option shall not confer upon the Grantee any right to be retained by or in the
employ or service of the Company and shall not interfere in any way with any
right the Company may have to terminate the Grantee’s employment or service at
any time, subject to applicable law.  Under no circumstances on ceasing to be in
employment or service of the Company will the Grantee be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under the Plan which Grantee might otherwise have enjoyed whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise howsoever.

No Stockholder Rights.  Neither the Grantee, nor any person entitled to exercise
the Grantee’s rights in the event of the Grantee’s death, shall have any of the
rights and privileges of a stockholder with respect to the Shares subject to the
Option, until certificates for Shares have been issued upon the exercise of the
Option.

Delivery Subject to Legal Requirements. The obligation of the Company to deliver
Shares pursuant to the exercise of the Option shall be subject to the condition
that if at any time the Board shall determine in its discretion that the
listing, registration or qualification of the shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issue of shares, the shares may not be issued in whole or
in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Board.  The issuance of Shares to the Grantee pursuant to the exercise of
the Option is subject to any applicable taxes and other laws or regulations of
the United States or of any state having jurisdiction thereof.

Assignment and Transfers.  Except as the Committee may otherwise permit pursuant
to the Plan, the rights and interests of the Grantee under this Agreement may
not be sold, assigned, encumbered or otherwise transferred except, in the event
of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void.  The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates.  This Agreement may be assigned by the Company without the Grantee’s
consent.

Applicable Law.  The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of New Jersey, without giving effect to the conflicts of laws provisions
thereof.





--------------------------------------------------------------------------------

 

Form of Option Award - Ireland

 

Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Committee, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of the Company, or to such other address as the Grantee may designate to the
Company in writing.  Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  Facsimile or other electronic transmission of any signed original
document or retransmission of any signed facsimile or other electronic
transmission will be deemed the same as delivery of an original.

Complete Agreement.  Except as otherwise provided for herein, this Agreement and
those agreements and documents expressly referred to herein embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any
way.  The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Grantee.

Committee Authority.  By entering into this Agreement the Grantee agrees and
acknowledges that all decisions and determinations of the Committee shall be
final and binding on the Grantee, his or her beneficiaries and any other person
having or claiming an interest in the Award.

Data Privacy.  By signing this Agreement, the Grantee consents to the Company
sharing and exchanging the information held in order to administer and operate
the Plan (including personal details, data relating to participation, salary,
taxation and employment and sensitive personal data e.g. data relating to
physical or mental health, criminal conviction or the alleged commission of
offences) ("the Information") and  providing the Company and/or its agents
and/or third parties with the Information for the administration and operation
of the Plan and the Grantee accepts that this may involve the Information being
sent to a country outside the European Economic Area which may not have the same
level of data protection laws as Ireland.  The Grantee acknowledges that he has
the right to request a list of the names and addresses of any potential
recipients of the Information and to review and correct the Information by
contacting his local human resources representative. The Grantee acknowledges
that the collection, processing and transfer of the Information is important to
Plan administration and that failure to consent to same may prohibit
participation in the Plan.

 

 



--------------------------------------------------------------------------------